COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00439-CV


CARDIOVASCULAR SPECIALTY                                              APPELLANT
ASSOCIATES OF NORTH TEXAS, P.A.

                                        V.

MARK D. HEATH AND SUSAN P. HEATH                                      APPELLEES


                                     ----------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Agreed Motion To Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution issue.

See Tex. R. App. P. 42.1(d).

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: April 4, 2013


      1
       See Tex. R. App. P. 47.4.